COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 SYLVAN KYLE JOHNSON,                                             No. 08-11-00106-CV
                                                  §
                   Appellant,                                       Appeal from the
                                                  §
 v.                                                           388th Judicial District Court
                                                  §
                                                               of El Paso County, Texas
 DESIRE JOHNSON,                                  §
                                                                  (TC# 2011CM883)
                   Appellee.                      §


                                  MEMORANDUM OPINION

       The district clerk notified this Court that the clerk’s record was not being filed because

Appellant was not found indigent and had not made arrangements for preparation of the record.

Based on the district clerk’s notice, the Clerk of this Court sent Appellant a notice of our intent to

dismiss the appeal for want of prosecution unless he could show grounds for continuing it within

ten days. More than ten days have passed, and Appellant has not responded.1

       When the clerk’s record is not filed because the appellant failed to pay for it, we may

dismiss the appeal for want of prosecution, unless the appellant cures the deficiency or shows

that he is entitled to proceed without payment of costs. TEX .R.APP .P. 37.3(b). Appellant has



       1
          Appellant, who is appearing pro se, did not include his address or any other contact
information in his notice of appeal, as required by Texas Rule of Appellate Procedure 9.1(b). He
also failed to submit a docketing statement, which should have included his contact information,
as required by Texas Rule of Appellate Procedure 32.1(a)(2). On May 9, 2011, the Clerk sent the
notice to an address provided in a trial court document of which we have a copy. When
Appellant failed to respond, the Clerk obtained a copy of the envelope in which the notice of
appeal was sent, and forwarded the notice to the address on the envelope on May 25, 2011.
been notified of the deficiency, but has neither cured it nor shown his entitlement to proceed

without payment of costs. Accordingly, we dismiss the appeal for want of prosecution.



July 13, 2011
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.




                                                -2-